DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              GABRIEL NOCK,
                                Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1874

                          [February 24, 2022]

   Appeal from order denying rule 3.850 motion in the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Daniel Arthur Casey,
Judge; L.T. Case No. 09-4970CF10A.

  Gabriel Nock, Lake City, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.